Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Mar. 25, 2022 have been entered.  

Status of the Claims
Claims 1, 2, 6-8, 10-12, 14, 17, and 19-26 are pending.  Claims 1, 2, 6-8, 10, 12, and 17 have been amended; claims 3-5, 9, 13, 15, 16, and 18 are cancelled; claims 19-24 are withdrawn.  Claims 1-14, 17, 25, and 26 are now under consideration.  This Office Action is in response to the request for continued examination filed on Mar. 25, 2022.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1, 2, 6-8, 10-12, 14, 17, 25, and 26 under 35 U.S.C. 103(a) are maintained as discussed below.


Claim Objections
Claim 6 is objected to because the claim has been amended to remove the recitation of "polyhydric alcohols", but the claim still recites "1,2-propanediol", which is a polyhydric alcohol.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 6-8, 10-12, 14, 17, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over RODRIGUES (Rodrigues, A.-L., et al. J. Appl. Cosmetol. (2009), 27; 63-71; as evidenced by SCHAGEN (Schagen, S. K. Cosmetics (May 2017), 4(2); 1-14)) in view of ZECCHINO (WO 2016/187012; Pub. Nov. 24, 2016) and BARDEY (US 2013/0108562; Pub. May 2, 2013).  
Rodrigues discloses the use of two acylated tetrapeptides that target aging processes in the skin (title; abstract).  Rodrigues refers to these two tetrapeptides as AcTP1 and AcTP2 throughout the report, but teaches that AcTP1 comprises acetyl tetrapeptide-9 and AcTP2 comprises acetyl tetrapeptide-11 (both acetyl tetrapeptide-9 and acetyl tetrapeptide-11 are the INCI names) (bridging pgs. 65-66).  Rodrigues teaches the combination of AcTP1 and AcTP2 as an optimal choice of ingredients for a comprehensive anti-aging approach in cosmeceutical skin care (p. 70, last par.).  Rodrigues teaches the use of glycerin (a polyhydric alcohol and solvent/thickener).  
As proof that the AcTP1 and AcTP2 of Rodrigues are the same as instantly claimed SEQ ID NOs:1-2, respectively, Schagen establishes that Acetyl tetrapeptide-9 (Dermican™, a peptide known to stimulate collagen Type I and lumican synthesis) has the sequence: N-Acetyl-Gln-Asp-Val-His (i.e., instant SEQ ID NO: 1) (p. 5, section 2.10).  Likewise Schagen establishes that acetyl tetrapeptide-11 (Syniorage™, a peptide known to stimulate keratinocyte cell growth and syndecan-1 synthesis) has the sequence: N-Acetyl-Pro-Pro-Tyr-Leu) (i.e., instant SEQ ID NO:2) (p. 5, section 2.10).  Schagen specifically refers to the clinical studies with 17 (for AcTP1) or 19 (for AcTP2) volunteers reported in reference [27] of Schagen.  Note that reference [27] of Schagen IS the instantly cited article by Rodrigues, which reports the clinical study of AcTP1 with 17 female volunteers and AcTP2 with 19 female volunteers (see Rodrigues at p. 67, 2nd col. and p. 70).  
Regarding the limitation that the two peptides are present in a single cosmetic composition, this embodiment is at once envisaged by anyone of skill in the art based on Rodrigues' teaching of incorporating the peptides into skincare products and using the combination of AcTP1 and AcTP2 as an optimal choice of ingredients for a comprehensive anti-aging approach in cosmeceutical skin care (p. 70, last par.).  
Regarding the concentration for the peptides now recited in claim 1, Rodrigues teaches a range of concentrations that includes concentrations that are either within or close to that instantly claimed.  For example, Rodrigues teaches AcTP1 in a concentration of 0.74-7.4 µg/ml (p. 66-67; Figs. 3-5).  Specifically, 7.4 µg/ml is within the claimed range.  Note that 1 µg/ml = 1 ppm.  Rodrigues teaches AcTP2 in a concentration of 0.87-2.6 µg/ml (p. 69; Figs. 7-9).  2.6 µg/ml (2.6 ppm) is close to the claimed range.  
Further, like Rodrigues, Bardey discloses topical cosmetic compositions comprising tetrapeptides for use in treating skin aging (title; abstract; [0001], [0007], [0011], [0015], [0037]).  Bardey teaches the tetrapeptides are preferably used in a concentration from 0.001 to 1000 ppm ([0046]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-aging peptides of Rodrigues in amounts falling within the claimed ranges.  One would have been motivated to do so with a high expectation of success since tetrapeptides for the same cosmetic use and route of delivery were known to be used in these amounts per Bardey, and since Rodrigues teaches amounts that are close to or fall within the claimed ranges.  Using a different peptide for the same use, delivered in the same way, in a known amount is considered conventional and routine in this art.  
Rodrigues does not teach dimethyl isosorbide or other penetration enhancers.  However, the use of known transdermal penetration enhancers in a topical composition to treat aging skin would have been obvious to anyone of skill in the art.  
For example, Zecchino discloses topical formulations designed to improve the delivery of active agents to the skin, including for the treatment of wrinkles and fine lines (title; abstract).  Zecchino teaches the active agent(s) in the compositions can include anti-aging peptides, anti-wrinkle peptides, etc. (p. 3, 1st full par.; p. 6, 2nd full par.; p. 21, bottom par.).  Note that Zecchino teaches anti-aging peptides (plural) as well as anti-wrinkle peptides (plural), and teaches the formulations may include one or more active agents (p. 3, 1st full par.; p. 6, last full par.; p. 8, last full par.).  This teaching further underscores that an artisan would readily envision and/or find it obvious to include both of the peptides of Rodrigues together in a single composition.  Zecchino teaches the topical formulations are designed to improve delivery, including penetration and retention of active agents, and that a combination of dimethyl isosorbide, oleic acid, and InvisaSkin® provides unexpectedly enhanced beneficial effects.  It is noted that dimethyl isosorbide is an ether, and oleic acid is an unsaturated fatty acid.  The combination of dimethyl isosorbide and these other components allows for improved penetration and retention of the active agent (bridging pgs. 1-2; claims).  Specifically, the dimethyl isosorbide opens skin pores and facilitates absorption of the active agent(s) (p. 2, middle).  Zecchino teaches dimethyl isosorbide in an amount of about 1-20% (p. 2, last full par.; p. 11, last full par.; claims 4-5, 10-11, 16-17, 22, 24, 28-29, 34-35).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver the anti-aging peptides of Rodrigues, in combination in a single composition, with a vehicle including a penetration enhancer (e.g., dimethyl isosorbide, oleic acid, etc.) as is typical in the art for topical anti-aging compositions.  One would have been motivated to do so with the expectation of providing improved delivery, penetration, and retention of active agents such as anti-aging peptides (per Zecchino).  
Regarding claim 2, the preamble of this claim has been changed to "consisting of".  However, the claim further recites "at least one cosmetically acceptable excipient comprising dimethyl isosorbide and a solvent".  Thus, the claim is limited to the two peptides (SEQ ID NOs: 1-2, (i) and (ii)), and any cosmetically acceptable excipients and solvents.  Note that the claim cannot be limited to a single solvent since claim 10, which depends from claim 2, allows for mixtures of solvents.  Zecchino teaches the use of solvents such as water and other solvents described in the instant application (polysorbate 20, propylene glycol) (p. 4, 4th par.; p. 8., 3rd par.; p. 10, 4th par.; p. 21, top 3 pars.).  Zecchino teaches the use of polysorbate 20 as a surfactant and/or emulsifier and teaches amounts overlapping those instantly claimed (p. 8, middle; p. 9, middle; p. 23 bottom to p. 27 bottom; Examples).  Further, all of the components suggested by Zecchino are excipients, which are not excluded by claim 2 as currently drafted.  
Regarding claims 14 and 17, the claimed ratios encompass 1:1, or an equal amount of both peptides.  An equal amount of two components (i.e. a 1:1 ratio) is considered obvious to any skilled artisan.  First, as understood by anyone of skill in the art, an equal amount of both components (i.e., a 1:1 ratio) is the logical starting point for mixtures of two components in the absence of a specific teaching leading one to any other amounts of said components.  That is, when two components are taught in combination (as is the case here—per Rodrigues) in the absence of any other teaching, an artisan would immediately envision an equal amount of both components (i.e., a 1:1 ratio), at least as an initial formulation and/or as starting point for further optimization.  Second regarding the claimed amounts of the peptides, the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicants are advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.  In the absence of unexpected results, the claimed amounts are viewed as being routinely optimized variables, the expectation being generally a greater effect with a greater amount of the drug (peptide).  Third, Bardey teaches tetrapeptides are preferably used in a concentration from 0.001 to 1000 ppm in topical cosmetic compositions.  
Regarding claims 17, 25, and 26 the limitation that application of the cosmetic composition twice a day for 21 days exhibits an improvement in skin firmness after a 21 day treatment, this is a recitation of a property of the composition.  MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Thus, the properties recited in claims 17, 25, and 26 are presumed to be present in any composition that meets the structural requirements of the claims, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  It is also noted that the instant claims are product claims, not method claims.  Therefore, the claims do not require application twice a day for 21 days (or any application regimen).  The claims only require that the composition would be capable of achieving the claimed result if it were to be administered twice a day for 21 days.  
Rodrigues teaches the cosmetic composition of claims 1, 2, and 17.  Thus, the properties recited in claims 17, 25, and 26 are considered to be present in said composition.  As long as the prior art teaches or renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence to show the prior art incapable of achieving the claimed properties.  In this case the specification teaches the only structure needed to achieve the claimed properties is the combination of acetyl tetrapeptide-9 and AcTP2 acetyl tetrapeptide-11, which Rodrigues teaches as discussed above.  
Moreover, the properties of the composition recited in claims 17, 25, and 26 are present in wherein clauses, which do not add any structural features to the claims, and/or also appear to be directed to the intended use of the composition (e.g., a certain treatment regimen).  Regarding wherein clauses and intended use, the MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the improvement in skin firmness after a 21 day treatment in claims 17, 25, and 26 are not afforded patentable weight.  

Claims 1, 2, 6-8, 10-12, 14, 17, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over RODRIGUES (Rodrigues, A.-L., et al. J. Appl. Cosmetol. (2009), 27; 63-71; as evidenced by SCHAGEN (Schagen, S. K. Cosmetics (May 2017), 4(2); 1-14)) in view of ZECCHINO (WO 2016/187012; Pub. Nov. 24, 2016), BARDEY (US 2013/0108562; Pub. May 2, 2013), and GOLDSBERRY (US 8,568,751; Issued Oct. 29, 2013).  
The teachings of Rodrigues, Schagen, Bardey, and Zecchino are presented supra, and are incorporated herein.  Although Zecchino further renders obvious the use of both of Rodrigues' peptides together in a single composition (per the discussion above), Goldsberry is cited in the interest of compact prosecution and customer service to further show the obviousness of this feature.  
Goldsberry discloses an anti-aging cosmeceutical composition comprising short chain acylated peptides as an anti-aging active ingredient (title; abstract; col. 1, lines 36-38).  The compositions are clearly taught to comprise one or more (preferably more than one) of said peptides (abstract; col. 2, lines 5-10; especially lines 26-35).  Importantly, Goldsberry teaches the short-chain peptides of the invention include acetyl tetrapeptide-9 and acetyl tetrapeptide-11 (col. 4, lines 9-28).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both of the peptides taught by Rodrigues in a single composition.  One would have been motivated to do so with a high expectation of success since both Zecchino and Goldsberry, in the same field of endeavor, teach that multiple peptide active agents may be used in a single cosmetic composition for skin treatment.  Further, Goldsberry specifically teaches both acetyl tetrapeptide-9 and acetyl tetrapeptide-11 as suitable anti-aging peptides that can be used in combination (which is also taught by Rodrigues).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  
In summarizing the Interview Summary applicants stated that the examiner agreed that the amendments would overcome the prior art of record.  However, the examiner did not state for certain that this was the case.  See the interview summary dated 3/25/22, which states that the proposed amendments would likely overcome the rejections of record.  Upon further consideration, the amendments do not overcome the rejections of record.  Note that dimethyl isosorbide is an ether as well as a polyhydric alcohol.  
Applicants argue that claims 1 and 17 have been amended (response, p. 7).  
However, the amendment does not exclude ethers such as dimethyl isosorbide.  As such, the amendment does not overcome the prior art of record.  
Applicants argue that claim 2 has been amended (response, pgs. 7-8).  
While the preamble of claim 2 has been changed to "consisting of", the claim further recites "at least one cosmetically acceptable excipient comprising dimethyl isosorbide and a solvent".  Thus, the claim is limited to the two peptides (SEQ ID NOs: 1-2, (i) and (ii)), and any cosmetically acceptable excipients and solvents.  Note that the claim cannot be limited to a single solvent since claim 10, which depends from claim 2, allows for mixtures of solvents.  All of the components suggested by Zecchino (e.g., dimethyl isosorbide, oleic acid, and InvisaSkin®) are excipients, which are not excluded by claim 2 as currently drafted.  As such, the amendment does not overcome the prior art of record.  

Conclusion
Claims 1, 2, 6-8, 10-12, 14, 17, 25, and 26 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658